DETAILED ACTION
The instant application having Application No. 16/591,509 filed on October 2, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on April 7, 2017 (Japan 2017-076475).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on 10/2/2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/2/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao                      DE 102009009016 A1 (hereafter Zhao, where reference will be made to the attached machine translation).
Regarding claim 1, Zhao teaches (Fig. 1) “A rigid scope (endoscope 1, paragraph 22 “rigid”) comprising:
an objective lens (objective 8 namely a distal lens group 9 and a proximal lens group 10) composed of, in order from an object side to an image side, a first lens group (lens 12) having a negative refractive power (see plano-concave shape in Fig. 1), a second lens group (lens 11) including a lens having a positive refractive power (see plano-convex shape in Fig. 1), and a third lens group (proximal lens group 10) including two or more lenses (lenses 13 and 14);
a relay lens (paragraph 21 “rod lenses 7 of a relay lens arrangement”), arranged on the image side of the objective lens (7 is on the proximal or image side of the objective 8);

a second lens frame (system tube 6) that fixes in place a rear group including one or more remaining lenses constituting the objective lens (objective lenses 13 and14 are inside and abutting system tube 6 in Fig. 1) and at least part of the relay lens (rod lens 7 which is the distal end of the relay lenses is held by system tube 6 in Fig. 1).”
Regarding claim 2, Zhao teaches “the rigid scope according to Claim 1” and further teaches “wherein the second lens group includes a rod-shaped lens (see rod-shape of lens 11 in Fig. 1) having a positive refractive power (see plano-convex shape of lens 11 in Fig. 1).” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao DE 102009009016 A1 (hereafter Zhao, where reference will be made to the attached machine translation) as applied to claim 1 above, and further in view of Schouwink et al. USPGPub 20130176638 A1 (cited in an IDS, hereafter Schouwink).
Regarding claim 3, Zhao teaches “the rigid scope according to Claim 1, wherein the second lens group includes a positive refractive power lens (lens 11)”. However, Zhao fails to teach “a … lens that is bonded to a field-of-view- direction changing prism.”
Schouwink teaches a rigid endoscope (paragraph 3) with objective 1, negative objective array 2 with “a … lens (marked 14 in the figure) that is bonded to a field-of-view- direction changing prism (prism 7).”
Schouwink further teaches that such an arrangement allows for oblique viewing (claim 1).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the device of Zhao a prism between the two distal lenses of the objective system as taught by Schouwink for the purpose of allowing oblique viewing as taught by Schouwink (claim 1).

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao DE 102009009016 A1 (hereafter Zhao, where reference will be made to the attached machine translation) as applied to claim 1 above, and further in view of Izumi JP 2010134376 (cited in an IDS, hereafter Izumi, where reference will be made to the machine translation provided by applicant).
Regarding claim 4, Zhao teaches “the rigid scope according to Claim 1” and further teaches “wherein the first lens frame and the second lens frame are formed in cylindrical shapes (15 and 6 are both described as tubes, see paragraphs 20 and 22), the second lens frame has an inner diameter that is larger than an outer diameter of the first lens frame (objective tube 15 is inside system tube 6, in a manner that there is play, see paragraph 19, and thus the inner diameter of 6 is larger than the outer diameter of 15).”

Izumi teaches (Fig. 3) “at least one of the first lens frame (lens holding member 8) and the second lens frame (lens barrel 5) is provided with an abutting portion (flange portion 82) that positions the first lens frame and the second lens frame by abutting against each other in an optical axis direction (see how 82 abuts the distal end of lens barrel 5 in Fig. 3, thereby positioning 5 and 8 relative to one another).”
Izumi further teaches that flange portion 82 can be gripped so that the lens holding member 8 can be moved or rotated whereby the alignment work of the lens 2 can be performed (paragraph 21).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the device of Zhao a flange protruding from the first lens frame as taught by Izumi for the purpose of allowing alignment work of the lenses held in the first frame. 
	Regarding claim 5, the Zhao-Izumi combination teaches “the rigid scope according to Claim 4.” However Zhao fails to teach “wherein the abutting portion is composed of a protrusion that projects radially outward in a vicinity of a leading end of the first lens frame and a leading end surface of the second lens frame that abuts against the protrusion in the optical axis direction.”
	Izumi teaches “wherein the abutting portion is composed of a protrusion that projects radially outward (see flange 82) in a vicinity of a leading end of the first lens frame (82 is in a vicinity of the leading end of lens holding member 8) and a leading end surface of the second lens frame that abuts against the protrusion (82 abuts the leading end surface of lens barrel 5) in the optical axis direction (the direction in which they abut each other is parallel to the optical axis).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the device of Zhao a flange protruding from the first lens frame as taught by Izumi for the purpose of allowing alignment work of the lenses held in the first frame. 
Regarding claim 8, Zhao teaches “the rigid scope according to Claim 1, wherein at least one end in the optical axis direction is configured to be moved (objective tube 15 is inside system tube 6, in a manner that there is play, see paragraph 19, and thus the objective tube is configured to be moved because there is play between these tubes).”
However, Zhao does not explicitly teach “moved in a direction perpendicular to the optical axis by tilting the first lens frame relative to the second lens frame around an axis that is perpendicular to the optical axis.”
Izumi teaches “moved in a direction perpendicular to the optical axis by tilting the first lens frame relative to the second lens frame around an axis that is perpendicular to the optical axis (paragraph 21 emphasis added: “after inserting the lens holding member 8 holding the second lens 2 into the lens barrel 5, the flange portion 82 exposed from the lens barrel 5 is gripped, and the lens holding member 8 is held on a plane intersecting in the axial direction. The alignment work of the second lens 2 can be performed by moving or rotating the lens 2.”).”
Izumi further teaches that such a movement allows alignment work of the second lens (paragraph 21).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the play between the tubes as taught by Zhao to allow rotational .
Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao DE 102009009016 A1 (hereafter Zhao, where reference will be made to the attached machine translation) as applied to claim 1 above, and further in view of Kibayashi USPGPub 20160353977 A1 (hereafter Kibayashi)
Regarding claim 4, Zhao teaches “the rigid scope according to Claim 1” and further teaches “wherein the first lens frame and the second lens frame are formed in cylindrical shapes (15 and 6 are both described as tubes, see paragraphs 20 and 22), the second lens frame has an inner diameter that is larger than an outer diameter of the first lens frame (objective tube 15 is inside system tube 6, in a manner that there is play, see paragraph 19, and thus the inner diameter of 6 is larger than the outer diameter of 15).”
However Zhao fails to teach “at least one of the first lens frame and the second lens frame is provided with an abutting portion that positions the first lens frame and the second lens frame by abutting against each other in an optical axis direction.” 
Kibayashi teaches an endoscope with multiple lens frames wherein “at least one of the first lens frame (holding frame 36) and the second lens frame (rear-group lens frame 40) is provided with an abutting portion (inwardly protruding portion of 40) that positions the first lens frame and the second lens frame by abutting against each other in an optical axis direction (see Fig. 3).”
This protruding portion of 40 maintains the proper distance between lens 33 and holding frame 36.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spacing protruding portions as taught by Kibayashi in the device 
 Regarding claim 6, the Zhao-Kibayashi combination teaches “the rigid scope according to Claim 4” However Zhao is silent regarding “wherein the abutting portion is composed of a protrusion that protrudes radially inward from an inner surface of the second lens frame and a base end surface of the first lens frame that abuts against the protrusion in the optical axis direction.”
Kibayashi teaches “wherein the abutting portion is composed of a protrusion that protrudes radially inward from an inner surface of the second lens frame (see radially inwardly protruding portion of lens frame 40) and a base end surface of the first lens frame (the image-side surface of holding frame 36) that abuts against the protrusion in the optical axis direction (see Fig. 3).”
This protruding portion of 40 maintains the proper distance between lens 33 and holding frame 36.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spacing protruding portions as taught by Kibayashi in the device of Zhao for the purpose of maintaining the proper distances between the optical elements as shown by Kibayashi Fig. 3.
Regarding claim 7, the Zhao-Kibayashi combination teaches “the rigid scope according to Claim 6” However Zhao is silent regarding “wherein the protrusion comprises a spacer that is inserted at a position so as to abut against a leading end of the rear group inside the second lens frame.”
Kibayashi teaches “wherein the protrusion comprises a spacer (the protruding portion of 40 is a spacer in that it maintains the space between lens 33 and holding frame 36) that is inserted at a position so as to abut against a leading end of the rear group (leading or object side of lens 33) inside the second lens frame (33 is inside 40).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spacing protruding portions as taught by Kibayashi in the device of Zhao for the purpose of maintaining the proper distances between the optical elements as shown by Kibayashi Fig. 3.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 9, the prior art (Zhao) teaches “the rigid scope according to Claim 1 (see claim 1 above), wherein the first lens frame and the second lens frame are fixed to each other in a state 
in which … the first lens frame abutting against the second lens frame (Izumi).”
	However, the prior art fails to teach or reasonably suggest “in which image plane tilt is corrected by the first lens frame abutting against the second lens frame in an optical axis frame and by relatively moving the first lens frame and the second lens frame within a gap between the first lens frame and the second lens frame in a direction perpendicular to the optical axis.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872